ORDER

PER CURIAM.
Lucas J. Haslag (“defendant”) appeals the judgment on his conviction of driving while intoxicated. Defendant claims the court erred in allowing testimony regarding his intoxication because the arresting officer did not have probable cause to stop him.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).